Citation Nr: 0622517	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-23 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, 
to include as a result of herbicide exposure, for the 
purposes of accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel
INTRODUCTION

The veteran had active military service from June 1968 to 
August 1975.  The appellant is the widow of the veteran.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Buffalo, New York 
Regional Office (RO), which denied the veteran entitlement to 
service connections for diabetes mellitus, for accrued 
benefit purposes and entitlement to service connection for 
the cause of the veteran's death. 


FINDINGS OF FACT


1. The veteran died in December 2001.  The causes of death 
were reported to be septic shock due to presumed bacteremia.

2.  At the time of death, the veteran had a claim pending for 
service connection for diabetes mellitus.

3. The service medical records do not show any diagnosis of 
diabetes mellitus during service or within the first year 
after the veteran separated from service.

4. There is no competent medical evidence linking the 
veteran's Type-1 diabetes mellitus to military service, to 
include presumed herbicide exposure therein.

5.  At the time of death service connection was not in effect 
for any disability.

6.  The evidence does not establish that the cause of the 
veteran's death is related to service
CONCLUSIONS OF LAW

1.  For purposes of accrued benefits, Type-1 diabetes 
mellitus was not incurred in, or aggravated by, active 
military service, and may not be presumed to have been so 
incurred, to include as a result of exposure to Agent Orange 
during service.  38 U.S.C.A. §§ 101(16), 1110, 1116, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 
(2005).

2.  A disability incurred in or aggravated by service, or 
which may be presumed service-connected, did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309,3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The appellant's claim for service 
connection for diabetes mellitus for purposes of accrued 
benefits and service connection for the cause of the 
veteran's death was received in December 2001.  Thereafter, 
the RO provided notice letters in April 2003, and September 
2003 explaining the various requirement of VCAA.  Clearly, 
from submissions by and on behalf of the appellant, she is 
fully conversant with the legal requirements in this case.  
Thus, the content of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  

Because of the adverse decisions in these claims, any failure 
of VA to comply with Dingess is harmless error inasmuch as 
any questions as to the effective date to be assigned are 
rendered moot.  

The Board observes that VA has also satisfied its duty to 
assist the appellant.  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of her claims, and to respond to VA notices.  Specifically, 
VA has associated with the claims folder the veteran's 
service medical records, VA and private treatment records, as 
well as several VA examination reports.  The appellant has 
not identified any additional evidence pertinent to her 
claims, not already of record and there are no additional 
records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
appellant and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  
Accrued Benefits

Governing law and regulations provide that, upon the death of 
a veteran, periodic monetary benefits to which he was 
entitled, on the basis of evidence in the file at the date of 
death (accrued benefits) and due and unpaid for a period of 
not more than two years prior to death, may be paid to 
certain parties. 38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a).  [A revision to the law regarding accrued benefits 
claims, enacted by Congress and signed by the President as 
the Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
104, on December 16, 2003, amends 38 U.S.C.A. § 5121(a) by 
repealing the two-year limit on accrued benefits so that a 
veteran's survivor may receive the full amount of award for 
accrued benefits; however, this revision relates only to 
cases where the veteran's death occurred on or after the date 
of enactment, December 16, 2003, and does not affect cases 
involving deaths prior to that date, as here.]  Applications 
for accrued benefits must be filed within one year after the 
date of death. 38 U.S.C.A. § 5121(c).  

Although the claim for accrued benefits under 38 U.S.C.A. § 
5121 is a matter separate from the veteran's claims, as it is 
based upon a separate statutory entitlement of the survivor 
for which an application must be filed in order to receive 
benefits, it is at the same time derivative of the veteran's 
claims, in that the claimant's entitlement is based upon the 
veteran's entitlement.  See Zevalkink v. Brown, 6 Vet. App. 
483, 489-90 (1994); aff'd, 102 F.3d 1236 (Fed. Cir. 1996); 
cert. denied, 117 S. Ct. 2478 (1997) (holding that "the 
substance of the survivor's claim is purely derivative from 
any benefit to which the veteran might have been 'entitled' 
at his death [and gives the survivor] the right to stand in 
the shoes of the veteran and pursue his claim after his 
death.").

Therefore, the Board's primary analysis must be one that 
considers the underlying claim in this case, the claim for 
service connection for diabetes mellitus.  However, the 
evidence to be considered must have been constructively in 
the veteran's file at the time of his death.  38 C.F.R. § 
3.1000.
Service connection for diabetes mellitus for purposes of 
accrued benefits.

The appellant claims entitlement to service connection for 
diabetes mellitus, for purposes of accrued benefits, as a 
residual of the veteran's exposure to Agent Orange during 
service.  She asserts that the veteran was exposed to Agent 
Orange during service in Vietnam, and that he developed Type-
2 diabetes mellitus as a result of this exposure.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 101(16), 1110.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the 
case of diabetes mellitus, service connection may be granted 
if such disease is manifested in service, or manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

Further, VA regulations provide that, if a veteran was 
exposed to an herbicide agent during active service, 
presumptive service connection is warranted for several 
disabilities, including Type-2 diabetes mellitus.  
Presumptive service connection for diabetes mellitus as a 
result of Agent Orange exposure is warranted if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 
3.309(e)(emphasis added).  

The governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f). 

The evidence in this case establishes that the veteran served 
in the Republic of Vietnam during the Vietnam era within the 
meaning of the controlling law and regulations.  As such, he 
is presumed to have been exposed to herbicide agents, Agent 
Orange, during this service.

The appellant maintains that the veteran developed Type-2 
diabetes mellitus as a result of exposure to Agent Orange in 
service.  The veteran's service medical records do not reveal 
a diagnosis of diabetes mellitus at any point during military 
service.  In July 1975 a separation examination of the 
veteran was conducted and no abnormalities were noted by the 
examining physician.  Laboratory findings, to include 
urinalysis for sugar, were negative.

Private treatment records compiled between July 1979 and May 
1992 show evaluation and treatment for various disorders 
including insulin-dependent diabetes mellitus, noted in 
October 1984 to have had its onset about 8 years earlier.  It 
was further noted that the veteran took 15 units of Lente and 
20 units of insulin in the morning.  These private medical 
treatment records also revealed that the veteran, as late as 
August 1994, was consistently diagnosed with Type-1 diabetes 
mellitus.  The diagnoses were based on laboratory studies and 
examination of the veteran.  Later medical records which 
diagnosed Type-2 diabetes mellitus were based on a history 
provided by the veteran, without medical confirmation.  

In February 1981, a VA Agent Orange protocol examination of 
the veteran was conducted.  On this examination, the veteran 
was recorded to have a one-year history of insulin-dependent 
diabetes mellitus.

With respect to the evidence supporting the appellant's 
assertions that the veteran had Type-2 diabetes mellitus, 
this evidence was not constructively of file at the time of 
the veteran's death.  Nevertheless, this evidence includes 
treatment records associated with the veteran's private 
hospitalizations in September 2001 and in November 2001 for 
cardiac complaints, which note as past medical history, that 
the veteran has Type-2 diabetes mellitus since 1978.  In a 
letter dated in March 2003, his treating physician during his 
latter hospitalization, B.M.L.H., M.D., reported that he did 
not have any past involvement with the veteran's medical 
care.  He added, however, that when he reviewed the veteran's 
medical record (apparently the record associated with that 
hospitalization in November 2001), it appeared that the 
veteran had Type-2 diabetes mellitus since 1978.  He further 
noted that the veteran had developed multiple complications 
from his diabetes and unfortunately expired in December 2001.  
An acting nurse administrator with the Orleans Correctional 
Facility reported in a July 2004 letter reported that a 
review of the veteran's medical records associated with his 
incarceration showed that he was an insulin-dependent 
diabetic for 18 years from 1978 to 1996.  She that when 
initially incarcerated, he was on insulin, and then for a few 
years on oral hypoglycemics, and finally diet-controlled per 
his chart.  She reported by separate correspondence in July 
2004 that per chart review, that the veteran was an adult 
onset diabetic (Type-2 diabetes).

It is apparent from the evidence constructively of file at 
the time of the veteran's death that the veteran had insulin-
dependent Type-1 diabetes mellitus.  It is equally apparent 
that references to Type-2 diabetes mellitus in the private 
treatment records, which were not constructively on file at 
the time of the veteran's death, were based on 
unsubstantiated medical history as reported by the veteran as 
opposed to any medical evaluation and, thus, in addition to 
not being entitled to consideration by the Board, are not 
credible. 
 
Accordingly, the preponderance of the evidence is against the 
appellant's claim. The Board finds that, although the veteran 
met the regulatory presumption of exposure to Agent Orange 
with active service in the Republic of Vietnam during the 
Vietnam era, the medical evidence of record reveals that the 
veteran had type-I diabetes mellitus.  This is not one of the 
diseases specified at 38 C.F.R. § 3.309(e) for which 
presumptive service connection on the basis of Agent Orange 
exposure is warranted.  Rather, service connection is only 
warranted for Type-2 diabetes mellitus under 38 C.F.R. § 
3.309(e).  There is no evidence that the veteran had one of 
the presumptive diseases for which service connection on the 
basis of Agent Orange exposure is warranted.  With no such 
exposure service connection on a presumptive basis under 38 
C.F.R. § 3.309(e) cannot be granted for accrued benefits.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994). The United States Court of Appeals for 
Veterans Claims (Court) has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure. McCartt v. West, 12 Vet. App. 164, 167 
(1999).

In the present case, the medical evidence of record reveals a 
diagnosis of type-I diabetes mellitus.  As noted above, 
service connection for diabetes mellitus may be granted if it 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The evidence of 
record reveals that the veteran was first diagnosed with 
diabetes mellitus in 1978, which is approximately 3 years 
after he separated from service.  As such, service connection 
on a presumptive basis under 38 C.F.R. § 3.309(a) cannot be 
granted.  

Finally, service connection may also be granted on a direct 
basis if the veteran's Type-1 diabetes mellitus was incurred 
in or aggravated by active military service.  38 U.S.C.A. §§ 
101(16), 1110.  However, there is no evidence showing that 
the veteran had diabetes mellitus during service.  The 
service medical records do not reveal a diagnosis of diabetes 
mellitus during service, and the veteran was without any 
noted medical abnormalities on separation examination.  
Furthermore, there is no competent medical evidence of record 
which links the veteran's Type-1 diabetes mellitus to his 
active military service or to Agent Orange exposure during 
service.  As such, service connection must be denied.  
Hickson v. West, 12 Vet. App. 247, 253 (1999) ("In order to 
prevail on the issue of service connection . . . there must 
be medical evidence of a current disability [citation 
omitted]; medical or, in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.") 

Service connection for the cause of the veteran's death.

The evidence reveals that the veteran's death in December 
2001 was caused by septic shock due to presumed bacteremia.  
No autopsy was performed.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather, it must be shown that there was 
a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The veteran's service medical records are negative for 
findings and/or diagnosis of the disorders implicated in the 
veteran's death.  

The available post service medical records reveal that the 
veteran was hospitalized at a private medical facility 
beginning in November 2001 and was transferred to the MICU in 
late November 2001 with diagnoses of chronic ventricular 
tachycardia, under control, possible amiodrane lung toxicity, 
right below the knee amputation, possible right stump 
cellulitis, and coag negative staph bacteremia.  He underwent 
a right leg above the knee amputation on November 20, 2001 
for lower extremity cellulitis and lower extremity clot.  On 
December 1, 2001, concern was noted for a possible cellulitis 
with some drainage from the stump of the right above the knee 
amputation and the veteran was started on a seven-day course 
of Unasyn and vancomycin.  He was transferred to the 
intensive care unit on December 12, 2001 for hypotension.  He 
was felt to be suffering from septic shock, and broad 
spectrum antibiotics were initiated.  Unfortunately, he 
expired later the morning of December 12, 2001.

It is the appellant's principle contention that the veteran's 
death was a complication of diabetes contracted during or as 
a result of his service.   

As noted above, the initial manifestation of the veteran's 
diabetes recorded in the medical records, approximately three 
years after service, is too remote in time from service to 
attribute to service on a direct or presumptive basis absent 
competent medical evidence to the contrary.  Such evidence 
has not been presented.  Furthermore, the diseases processes 
implicated in the veteran's death, septic shock and presumed 
bacteremia, are not shown to be in any way attributable to 
the veteran's service.  

Here, we find that the credible probative evidence fails to 
show that the disease processes implicated in the veteran's 
death were attributable to the veteran's service.  As there 
is no competent evidence otherwise suggesting that the 
veteran's death is etiologically related to service, service 
connection for the cause of the veteran's death is not 
warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for diabetes mellitus, to include as a 
result of herbicide exposure, for the purposes of accrued 
benefits is denied.

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


